Citation Nr: 1505159	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder to include depression and posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran indicated in the July 2010 substantive appeal that he wanted a travel Board hearing.  He withdrew his request for a hearing by written correspondence in September 2010.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that the Veteran's service treatment records are not complete.  In this regard, the Veteran's separation examination is not associated with the claims file.  The evidence indicates that the Veteran underwent a separation examination as the Veteran signed a form in December 1971 that indicated he underwent a separation examination more than three working days prior to departure from his place of separation and there had been no change in his medical condition since the last separation examination.  Thus, the RO/AMC should attempt to obtain the Veteran's missing separation examination.

Regarding the Veteran's service connection claims for hearing loss and tinnitus, the examiner did not document the Veteran's oral history of hearing loss to include the onset of hearing problems.  The examiner also did not address the Veteran's lay statements in the claims file regarding the onset of his hearing loss and tinnitus in service with recurrent symptoms of tinnitus since discharge from service.  See June 2009 claim and September 2010 statement.  Accordingly, the Veteran should be provided with another VA examination and opinion.

With respect to the Veteran's service connection claim for a mental disorder, the Veteran asserted that his PTSD is related to his fear of hostile military activity.  See March 2012 statement in support of claim.  The Veteran's service personnel records show that the Veteran served as a correctional officer and tower guard while stationed in Korea between October 1970 and November 1971.  The claims file does not contain a VA mental health examination that addresses this issue.  Furthermore, the VA examiner in the June 2011 VA mental health examination determined that the Veteran's mood disorder was secondary to his addictive behaviors.  The examiner noted that the Veteran was admitted to a detoxification ward for drug and alcohol during service.  However, it appears that he did not observe that there was a notation that the Veteran was on medication which gave a positive urine test and he was medically cleared.  The Veteran also indicates that his psychiatric disorder may be related to his service-connected disability (or disabilities).  Therefore, the Board finds that the Veteran should be provided with another VA examination and opinion with respect to his service connection claim for a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all of the Veteran's service treatment records, specifically the Veteran's separation examination, from the appropriate sources for the period of active duty service from December 1969 to December 1971.  If no additional records are available, obtain written confirmation of that fact.  All efforts to obtain any outstanding service treatment records should be documented.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required by VA regulations and allow an appropriate period of time for the Veteran to respond.  Associate all documents obtained with the claims file.

2. After completing the foregoing and associating with the claims file any outstanding evidence, schedule the Veteran with a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hearing loss and tinnitus are at least as likely than not (i.e., a fifty percent or greater probability) related to any symptomatology shown in service (to include any evidence of decreased hearing) or any other incident thereof such as loud noise exposure.  

The examiner should provide an explanation for all conclusions reached.  Specifically, the examiner is asked to discuss the Veteran's assertion that his hearing loss and tinnitus began in 1971, the lay statements regarding recurrent symptoms since discharge from service and any evidence of a decrease in hearing acuity during service.

3. After completing directive (1) and associating with the claims file any outstanding evidence, schedule the Veteran for a VA mental health examination by a VA psychologist or psychiatrist.  The psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should consider the entire record, examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV. 

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor of fear of hostile military or terrorist activity.

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise(at least in part) related to, the Veteran's active military service.  

If the answer to the above questions are negative, then whether any psychiatric disorder found on examination is at least as likely as not (i.e., a 50 percent or more probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected disability (or disabilities).  

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




